Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on June 29, 2022.
	On line 17 of claim 18, the phrase “diagnosing the patient with ovarian cancer when the amount of each biomarker and ratio” was changed to -- diagnosing the patient with ovarian cancer when the amount of each biomarker and the at least one ratio – so as to use the same terminology as recited earlier in the claim. On the last line of claim 18, the phrase “ a pharmaceutical therapeutic agent for ovarian cancer” was changed to -- a pharmaceutical therapeutic agent capable of treating ovarian cancer--.
	On line 2 of claim 20, the word “selected” was changed to “quantified” so as to use the same terminology as recited in claim 18. 
	On line 2 of claim 24, the word “determining” was changed to –quantifying-- so as to use the same terminology as recited in claim 18. 
	On line 1 of claim 30, the phrase “The method according to claim” was changed to –The method according to claim 18—so that claim 30 positively depends from some claim, in particular, claim 18. 
	Claim 31 was amended to read as follows:
--Claim 31.	The method according to claim 18, wherein the patient is
previously diagnosed with ovarian cancer, the method further comprising
diagnosing the patient with progressing ovarian cancer. –
	Non-elected and withdrawn claims 14-16 and 26 were canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/478,819 is being allowed since none of the prior art of record teaches or fairly suggests a method for diagnosing and treating ovarian cancer in a subject comprising measuring the specific biomarkers recited in claim 18 in a sample obtained from the subject, obtaining at least one ratio of biomarkers selected from an acylcarnitine C18:2/lysoPC a C18:2, an acylcarnitine C18:2/SM(OH) C24:1, glutamate/alanine, and glutamate/PC aa C32:2, diagnosing the subject as having ovarian cancer when the measured amounts of the biomarkers and the at least one ratio is equal to or exceeds a threshold value, and treating the subject diagnosed with ovarian cancer by administering at least one of chemotherapy, debulking surgery, and a pharmaceutical therapeutic agent capable of treating ovarian cancer to the subject. The claims are patent eligible under 35 USC 101 since the claims recite a specific and particular practical application of the natural correlation recited, which is the treatment of the subject or patient with at least one of chemotherapy, debulking surgery, and a pharmaceutical therapeutic agent capable of treating ovarian cancer. It is noted that instant claim 18 is analogous to claim 2 of Example 43 of Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Process Examples, which was found patent eligible under 35 USC 101 since claim 2 of Example 43 recites a treatment of a patient with a specific agent capable of treating a specific disease. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 30, 2022